Exhibit 10.3








DATED APRIL 12, 2017








ADVISORY AGREEMENT






between






IRON MOUNTAIN EUROPE PLC
and


MR MARC DUALE




--------------------------------------------------------------------------------







EXECUTION VERSION


CONTENTS

--------------------------------------------------------------------------------



CLAUSE
1.
INTERPRETATION
1


2.
TERM OF ENGAGEMENT
3


3.
DUTIES AND OBLIGATIONS
3


4.
FEES
5


5.
EXPENSES
5


6.
OTHER ACTIVITIES
6


7.
CONFIDENTIAL INFORMATION AND CLIENT PROPERTY
6


8.
DATA PROTECTION
6


9.
INTELLECTUAL PROPERTY
7


10.
LIABILITY
7


11.
TERMINATION
7


12.
OBLIGATIONS ON TERMINATION
8


13.
STATUS
8


14.
NOTICES
9


15.
ENTIRE AGREEMENT
9


16.
VARIATION
9


17.
COUNTERPARTS
9


18.
THIRD PARTY RIGHTS
10


19.
FORCE MAJEURE
10


20.
GOVERNING LAW AND JURISDICTION
10



SCHEDULE
SCHEDULE
The Services
12







--------------------------------------------------------------------------------








EXECUTION VERSION


THIS AGREEMENT is dated April 12, 2017
PARTIES
(1)
IRON MOUNTAIN EUROPE PLC, incorporated and registered in England and Wales with
company number 02321917 whose registered office is at Cottons Centre 3rd Floor,
Tooley Street, London SE1 2TT (the “Client”).

(2)
MR MARC DUALE (the “Advisor”).




AGREED TERMS
1.
INTERPRETATION

1.1
The definitions and rules of interpretation in this clause apply in this
agreement (unless the context requires otherwise).

Business of the Client: a global business dedicated to storing, protecting and
managing information and assets.
Business Opportunities: any opportunities which the Advisor becomes aware of
during the Engagement which relate to the Business of the Client or any Group
Company or which the Client Representative reasonably considers might be of
benefit to the Client or any Group Company.
Capacity: as agent, consultant, advisor, director, employee, owner, partner,
shareholder or in any other capacity.
Client Property: all documents, books, manuals, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the Business or affairs of the Client or Group Company or its or
their customers and business contacts, and any equipment, keys, hardware or
software provided for the Advisor's use by the Client during the Engagement, and
any data or documents (including copies) produced, maintained or stored by the
Advisor on the computer systems or other electronic equipment of the Client or
the Advisor during the Engagement.
Client Representative: Bill Meaney, President and CEO.
Commencement Date: 1 May 2017.
Confidential Information: information in whatever form (including, without
limitation, in written, oral, visual or electronic form or on any magnetic or
optical disk or memory and wherever located) relating to the business,
customers, clients, products, affairs and finances of the Client or any Group
Company for the time being confidential to the Client or any Group Company and
trade secrets including, without limitation, technical data and know-how
relating to the Business of the Client or any Group Company or any of its or
their suppliers, customers, clients, agents,


1

--------------------------------------------------------------------------------







EXECUTION VERSION


distributors, shareholders, management or business contacts, including (but not
limited to) information that the Advisor creates, develops, receives or obtains
in connection with this Engagement, whether or not such information (if in
anything other than oral form) is marked confidential.
Engagement: the engagement of the Advisor by the Client on the terms of this
agreement.
Group Company: the Client, its Subsidiaries or Holding Companies from time to
time and any Subsidiary of any Holding Company from time to time.
Intellectual Property Rights: patents, rights to Inventions, copyright and
related rights, trademarks, trade names and domain names, rights in get-up,
rights in goodwill or to sue for passing off, unfair competition rights, rights
in designs, rights in computer software, database rights, topography rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which may now or in the future subsist in any part of the
world.
Invention: any invention, idea, discovery, development, improvement or
innovation made by the Advisor in connection with the provision of the Services,
whether or not patentable or capable of registration, and whether or not
recorded in any medium.
Pre-Contractual Statement: any undertaking, promise, assurance, statement,
representation, warranty or understanding (whether in writing or not) of any
person (whether party to this agreement or not) relating to the Engagement other
than as expressly set out in this agreement or any documents referred to in it.
Services: the services described in the Schedule to this agreement.
Subsidiary and Holding Company: mean "subsidiary" and "holding company" as
defined in section 1159 of the Companies Act 2006 and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c), as a member of another company even if its
shares in that other company are registered in the name of (a) another person
(or its nominee), whether by way of security or in connection with the taking of
security, or (b) a nominee.
Termination Date: the date of termination of this agreement, howsoever arising.
Works: all records, reports, documents, papers, drawings, designs,
transparencies, photos, graphics, logos, typographical arrangements, software
programs, inventions, ideas, discoveries, developments, improvements or
innovations and all materials embodying them in whatever form, including but not
limited to hard copy and electronic form, prepared by the Advisor in connection
with the provision of the Services.


2

--------------------------------------------------------------------------------







EXECUTION VERSION


1.2
The headings in this agreement are inserted for convenience only and shall not
affect its construction.

1.3
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension or re-enactment and
includes any subordinate legislation for the time being in force made under it.

1.4
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

1.5
Unless the context otherwise requires, words in the singular include the plural
and in the plural include the singular.

1.6
The Schedule to this agreement forms part of (and is incorporated into) this
agreement.

2.
TERM OF ENGAGEMENT

2.1
The Client shall engage the Advisor to provide the Services on the terms of this
agreement.

2.2
The Engagement shall commence on the Commencement Date and shall continue,
subject to the remaining terms of this agreement, until twelve months from the
date hereof with the parties having the option to mutually agree to extend such
term upon the satisfactory completion of the Services, unless terminated
earlier:

(a)
as provided for by the terms of this agreement; or

(b)
by either party giving to the other not less than two weeks’ written notice.

3.
DUTIES AND OBLIGATIONS

3.1
During the Engagement the Advisor shall:

(a)
provide the Services in accordance with the terms specified in the Schedule to
this agreement;

(b)
provide the Services with all due care, skill and ability and use his reasonable
endeavours to promote the interests of the Client and any Group Company;

(c)
devote up to 33 (thirty-three) days in each calendar quarter to the carrying out
of the Services, together with such additional time (if any) as may be necessary
for their proper performance; and

(d)
promptly give to the Client Representative all such information and reports as
it may reasonably require in connection with matters relating to the provision
of the Services or the Business of the Client or any Group Company.

3.2
If the Advisor is unable to provide the Services due to illness or injury, he
shall advise the Client Representative of that fact as soon as reasonably
practicable. For the avoidance of doubt, no fee



3

--------------------------------------------------------------------------------







EXECUTION VERSION


shall be payable in accordance with clause 4 in respect of any period during
which the Services are not provided.
3.3
Unless he has been specifically authorised to do so by the Client Representative
in writing:

(a)
the Advisor shall not have any authority to incur any expenditure in the name of
or for the account of the Client; and

(b)
the Advisor shall not hold himself out as an employee, officer or agent of the
Client and/or as having authority to bind the Client.

3.4
The Advisor shall comply with all reasonable standards of safety and comply with
the Client's health and safety procedures from time to time in force at the
premises where the Services are provided.

3.5
The Advisor shall comply with the following Client policies: Code of Ethics and
Business Conduct, Insider Trading Policy, and Anti-corruption and Anti-bribery
Policy.

3.6
The Advisor undertakes to the Client that, during the Engagement, he shall take
all reasonable steps to offer (or cause to be offered) to the Client any
Business Opportunities as soon as practicable after the same shall have come to
his knowledge and in any event before the same shall have been offered by the
Advisor (or caused by the Advisor to be offered) to any other party, provided
that nothing in this clause shall require the Advisor to disclose any Business
Opportunities to the Client if to do so would result in a breach by the Advisor
of any obligation of confidentiality or of any fiduciary duty owed by it or him
to any third party.

3.7
The Advisor shall comply with all applicable laws, regulations, codes and
sanctions relating to anti-bribery and anti-corruption in connection with the
provision of the Services, including but not limited to the Bribery Act 2010.

3.8
For the avoidance of doubt, the Client will not provide the Advisor with any
equipment in connection with the provision of the Services unless agreed
otherwise.

4.
FEES

4.1
The Client shall pay the Advisor a fee of £107,000 per quarter, such amount
being exclusive of VAT.

4.2
On the last working day of each quarter during the Engagement, the Advisor shall
submit to the Client Representative for approval an invoice for the amount of
the fee payable (plus VAT, if applicable) for the Services during that quarter.

4.3
In consideration of the provision of the Services, the Client shall pay each
invoice submitted by the Advisor in accordance with clause 4.2 within 5 business
days of the Client Representative’s review and approval, such review not to be
unreasonably delayed.



4

--------------------------------------------------------------------------------







EXECUTION VERSION


4.4
The Client shall be entitled to deduct from the fees (and any other sums) due to
the Advisor any sums that the Advisor may owe to the Client or any Group Company
at any time.

5.
EXPENSES

5.1
The Client shall not reimburse any expenses incurred by the Advisor in the
course of the Engagement, other than with the prior approval of the Client
Representative and subject to production of receipts or other appropriate
evidence of payment.

5.2
If the Advisor is required to travel abroad in the course of the Engagement, he
shall be responsible for any necessary insurances, inoculations and immigration
requirements.

6.
OTHER ACTIVITIES

Nothing in this agreement shall prevent the Advisor from being engaged,
concerned or having any financial interest in any Capacity in any other
business, trade, profession or occupation during the Engagement, provided that:
a)
such activity does not cause a breach of any of the Advisor's obligations under
this agreement; and

b)
the Advisor shall not engage in any such activity if it relates to a business
which is similar to or in any way competitive with the Business of the Client or
any Group Company without the prior written consent of the Client
Representative.

7.
CONFIDENTIAL INFORMATION AND CLIENT PROPERTY

7.1
The Advisor acknowledges that, in the course of the Engagement, he will have
access to Confidential Information. The Advisor has therefore agreed to accept
the restrictions in this clause 7.

7.2
The Advisor shall not (except in the proper course of his duties), either during
the Engagement or at any time after the Termination Date, use or disclose to any
third party (and shall use his best endeavours to prevent the publication and
disclosure of) any Confidential Information. This restriction does not apply to:

(a)
any use or disclosure authorised by the Client or required by law; or

(b)
any information which is already in, or comes into, the public domain otherwise
than through Advisor's unauthorised disclosure.

7.3
At any stage during the Engagement, the Advisor will on request as soon as is
reasonably practicable return to the Client all and any Client Property in his
possession.

8.
DATA PROTECTION

8.1
The Advisor consents to the Client holding and processing data relating to him
for legal, personnel, administrative and management purposes and, in particular,
to the processing of any



5

--------------------------------------------------------------------------------







EXECUTION VERSION


"sensitive personal data" (as defined in the Data Protection Act 1998) relating
to him including, as appropriate:
(a)
information about his physical or mental health or condition in order to monitor
sickness absence;

(b)
his racial or ethnic origin or religious or similar beliefs in order to monitor
compliance with equal opportunities legislation; and

(c)
information relating to any criminal proceedings in which he has been involved
for insurance purposes and in order to comply with legal requirements and
obligations to third parties.

8.2
The Advisor consents to the Client making such information available to any
Group Company, those who provide products or services to the Client and any
Group Company such as advisers, regulatory authorities, governmental or
quasi-governmental organisations and potential purchasers of the Client or the
Group or any part of its business.

8.3
The Advisor consents to the transfer of such information to the Client's and any
Group Company's business contacts outside the European Economic Area in order to
further their business interests.

8.4
The Advisor shall comply with the Client's data protection policy and relevant
obligations under the Data Protection Act 1998 and associated codes of practice
when processing personal data relating to any employee, worker, customer,
client, supplier or agent of the Client.

9.
INTELLECTUAL PROPERTY

9.1
The Advisor warrants to the Client that he will comply with the Client’s
policies and procedures in respect of intellectual property.

10.
LIABILITY

10.1
The Advisor shall have liability for, and shall indemnify the Client and any
Group Company for any direct loss, liability, costs (including reasonable legal
costs), damages or expenses, but excluding indirect or consequential losses,
loss of profit and loss of reputation arising from any breach by the Advisor of
the terms of this agreement, including any negligent or reckless act, omission
or default in the provision of the Services.

10.2
The Advisor’s maximum liability under the indemnity in clause 10.1 shall be
limited to a total of £100,000 in respect of all acts and/or omissions occurring
within the term of the Engagement other than resulting from fraud, wilful breach
or gross negligence by the Advisor.

11.
TERMINATION

11.1
Notwithstanding the provisions of clause 2.2, the Client may terminate the
Engagement with immediate effect without notice and without any liability to
make any further payment to the



6

--------------------------------------------------------------------------------







EXECUTION VERSION


Advisor (other than in respect of amounts accrued before the Termination Date)
if, at any time, the Advisor:
(a)
commits any serious or repeated breach or non-observance of any of the
provisions of this agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Client in connection with the provision
of the Services;

(b)
is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed);

(c)
is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has a county court administration order made against him under the
County Court Act 1984;

(d)
commits any fraud or dishonesty or acts in any manner which, in the opinion of
the Client, brings or is likely to bring the Advisor or the Client or any Group
Company into disrepute or is materially adverse to the interests of the Client
or any Group Company;

(e)
commits any breach of the Client's policies and procedures that have been
notified to the Advisor as applying to him in connection with the provision of
the Services; or

(f)
commits any offence under the Bribery Act 2010.

11.2
The rights of the Client under clause 11.1 are without prejudice to any other
rights that it might have at law to terminate the Engagement or to accept any
breach of this agreement on the part of the Advisor as having brought the
agreement to an end. Any delay by the Client in exercising its rights to
terminate shall not constitute a waiver of these rights.



12.
OBLIGATIONS ON TERMINATION

12.1    On the Termination Date the Advisor shall:
(a)
deliver to the Client all Client Property which is in his possession or under
his control; and

(b)
to the extent possible, delete any information relating to the Business of the
Client or any Group Company stored on any magnetic or optical disk or memory and
all matter derived from such sources which is in his possession or under his
control outside the premises of the Client.

12.2
The Client shall ensure that all monies due and payable to the Advisor in
respect of the provision of the Services, together with any expenses incurred by
the Advisor in accordance with clause 5, are paid in full within 10 days of the
Termination Date.



7

--------------------------------------------------------------------------------







EXECUTION VERSION


13.
STATUS

13.1
The relationship of the Advisor to the Client will be that of independent
contractor and nothing in this agreement shall render him an employee, worker,
agent or partner of the Client and the Advisor shall not hold himself out as
such.

13.2
This agreement constitutes a contract for the provision of services and not a
contract of employment and, accordingly, the Advisor shall be fully responsible
for any income tax, National Insurance and social security contributions and any
other liability, deduction, contribution, assessment or claim arising from or
made in connection with either the performance of the Services or any payment or
benefit received by the Advisor in respect of the Services, where such recovery
is not prohibited by law.



13.3
The Advisor shall further indemnify the Client against all reasonable costs,
expenses and any penalty, fine or interest incurred or payable by the Client in
connection with or in consequence of any such liability, deduction,
contribution, assessment or claim.

14.
NOTICES

14.1
Any notice given under this agreement shall be in writing and signed by or on
behalf of the party giving it and shall be served by delivering it personally,
or sending it by pre-paid recorded delivery or registered post to the relevant
party at its registered office for the time being. Any such notice shall be
deemed to have been received:

(a)
if delivered personally, at the time of delivery; or

(b)
in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting.

14.2
In proving such service, it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered post.

15.
ENTIRE AGREEMENT

Each party on behalf of itself and (in the case of the Client, as agent for any
Group Companies) acknowledges and agrees with the other party (the Client acting
on behalf of itself and as agent for each Group Company) that this agreement,
together with any documents referred to in it, constitutes the entire agreement
and understanding between the Advisor and the Client (and any Group Company) and
supersedes any previous agreement between them relating to the Engagement (which
agreement shall be deemed to have been terminated by mutual consent).
16.
VARIATION

No variation of this agreement or of any of the documents referred to in it
shall be valid unless it is in writing and signed by or on behalf of each of the
parties.


8

--------------------------------------------------------------------------------







EXECUTION VERSION


17.
COUNTERPARTS

This agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, and all the counterparts together
shall constitute one and the same instrument.
18.
THIRD PARTY RIGHTS

18.1
Except as expressly provided elsewhere in this agreement, a person who is not a
party to this agreement shall not have any rights under the Contracts (Rights of
Third Parties) Act 1999 to enforce any term of this agreement but this does not
affect any right or remedy of a third party which exists, or is available, apart
from under that Act.

18.2
The rights of the parties to terminate, rescind or agree any variation, waiver
or settlement under this agreement is not subject to the consent of any person
that is not a party to this agreement.

19.
FORCE MAJEURE

19.1
Neither party shall be deemed to be in breach of this agreement by reason of any
delay in performing, or any failure to perform, any of their respective
obligations in relation to this agreement, if the delay or failure was due to
any cause beyond its reasonable control, including but not limited to acts of
God, explosions, floods, fire or accident, war or threat of war, terrorism or
threat of terrorism, sabotage, civil disturbance, prohibitions or measures of
any kind on the part of any governmental, parliamentary or local authority,
import or export regulations or embargoes, or industrial actions or trade
disputes (whether involving employees of either party or of a third party).

20.
GOVERNING LAW AND JURISDICTION

20.1
This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

20.2
The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).



9

--------------------------------------------------------------------------------







EXECUTION VERSION


SIGNED by the parties on the date of this agreement:


April 12, 2017


Name: ......./s/ Charlotte Marshall......................................
For and on behalf of IRON MOUNTAIN EUROPE PLC




................/s/ Marc
Duale....................................................
MR MARC DUALE


10

--------------------------------------------------------------------------------







EXECUTION VERSION


SCHEDULE – THE SERVICES


1.
The Advisor shall provide the Services detailed in this Schedule.

2.
The Services shall be provided to the Client at such times and from such
locations as the Advisor shall determine in his reasonable discretion are
appropriate.

3.
The Advisor is not subject to the control of the Client in relation to the
provision of the Services.

4.
The Services shall comprise:

•
Providing the CEO with strategic advice regarding the Client’s international
operations;

•
Providing such other strategic advice as agreed between the Client
Representative and Advisor.





























 
 





11